DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant claims continuation priority to U.S. Patent Application No. 14/459,079, filed August 13, 2014 (now Patent No. 10,586,274), which claims priority to U.S. Provisional Application No. 61/865,464, filed on August 13, 2013, entitled, "APPLICATIONS FOR WEARABLE DEVICES," to U.S. Provisional Application No. 61/936,231, filed on February 5, 2014, entitled, "ONLINE CONTENT FEED ON A WEARABLE DEVICE," and to U.S. Provisional Application No. 62/013,898, filed on June 18, 2014, entitled, "APPLICATIONS FOR WEARABLE DEVICES."

Information Disclosure Statement
The IDSs submitted on 04/08/2020, 04/08/2020, and 07/16/2020 have been considered. 

Status of Claims
Applicant’s amended claims, filed 2/28/2020, have been entered. Claim 1 is amended. Claims 2-20 are new. Claims 1-20 are currently pending in this application and claims 1-20 have been examined.  

Allowable Subject Matter
As noted in the “Reasons for Allowance” section of this Office Action, claims 1, 4, 5, 8, 9, 12, 13, 16, 17, and 20 would be allowable if rewritten to overcome the statutory and nonstatutory double patenting rejections set forth in this Office Action; claims 2, 3, 10, 11, 18, and 19 would be allowable if rewritten to 


Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1, 4, 5, and 8 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1, 4, 5, and 8, respectively, of prior U.S. Patent No. 10,586,274. This is a statutory double patenting rejection.


Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9, 12, 13, 16, 17, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 8, 10, 12, and 16 of U.S. Patent No. 10,586,274. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 9, 12, 13, 16, 17, and 20 of the current application read on claims 1, 4, 5, 8, 10, 12, and 16 of U.S. Patent No. 10,586,274.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3, 10-11, 18, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 2, 10, and 18 recite the limitation “the other online action being an incremental network action having an incremental value specified in the other setting options of the personal computing device.” The subject matter of the claim does not conform to the disclosure in such a manner in which one of ordinary skill in the art would recognize such system as being that which the Applicant adequately described as the invention at the time of the filing. A review of the disclosure does not reveal what an “incremental network action” is and does not reveal how an incremental network action is configured to have “an incremental value specified in the other setting options of the personal computing device.” Applicant’s failure to disclose any meaningful description as to what an “incremental network action” is and how an “incremental network action” is configured to have “an incremental value specified in the Claims 3, 11, and 19 inherit the deficiencies noted in claims 2, 10, and 18. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 10-11, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2, 10, and 18 recite the limitation “the other online action being an incremental network action having an incremental value specified in the other setting options of the personal computing device.” A review of the disclosure does not reveal what an “incremental network action” is and does not reveal how an incremental network action is configured to have “an incremental value specified in the other setting options of the personal computing device.” Thus, it is unclear and is ambiguous how the other online action is an “incremental network action having an incremental value specified in the other setting options of the personal computing device”, and therefore in order to ensure that the scope of claim is clear and to demarcate the boundaries of what constitutes infringement of the patent it is required that the claim language to be precise and unambiguous. For purposes of compact prosecution, Examiner will examine the limitation to read as the action described in paragraph [0141] of the Specification. Claims 3, 11, and 19 inherit the deficiencies noted in claims 2, 10, and 18. Appropriate correction is required.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed.
Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches nor renders obvious the below features of applicant's invention.
The allowable features are as follows (substantially recited in independent claims 1, 9, and 17):
receiving, from a personal computing device, specification of a wearable device input that causes an online action to be performed by the personal computing device in response to the wearable device input being detected, the wearable device input specified using setting options displayed on the personal computing device that is connected to the wearable device;
receiving, by the wearable device, data from the personal computing device that is communicatively coupled to the wearable device, the data describing events of different types of content published online;
in response to the receiving the data, displaying, on a display device of the wearable device, a plurality of notifications describing the events of the different types of content published online; 	receiving, by the wearable device, selection of one of the plurality of notifications, detecting, by the wearable device, the wearable device input from a user while the selected notification from the plurality of notifications is displayed on the display device of the wearable device; and

transmitting, by a processor of the wearable device, at least one instruction to the personal computing device, the at least one instruction configured to cause the personal computing device to perform the online action in response to detection of the specified wearable device input, the at least one instruction being configured to cause the personal computing device to display, on the personal computing device, an item listing corresponding to the notification selected through the wearable device.
The most relevant prior art made of record includes Thompson et al. (US 2006/0255963 A1) ("Thompson"), Proud (US 2013/0290427 A1) ("Proud"), and Cain (US 7,751,285 B1) ("Cain").
Thompson discloses:
receiving, from a personal computing device, specification of a wearable device input that causes an action to be performed by the personal computing device in response to the wearable computing device being detected; receiving, by a wearable device, data from the personal computing device that is communicatively coupled to the wearable device, the data describing events of different types of content (¶0039, "In a further embodiment, process 400 also includes steps for queuing and handling multiple wireless device response to a discovery probe. For example, an intermittent user interface screen may be displayed that lists each of the wireless devices available. The user is then able to select one of the listed wireless devices for initiating a communication connection. The user interface of the wearable device is then dynamically updated to correspond with content from the selected wireless device (see FIG. 5 below),")
in response to the receiving the data, displaying on a display device of the wearable device, a plurality of notifications describing the events of the different types of content (Examiner note: notification, as presently broadly recited, is interpreted as any information that is displayed to the user that is prompted by some event, wherein event is interpreted in lieu of further limitation as anything happening that is external to the effect of the event itself; ¶0039, “In a further embodiment, process 400 also includes steps for queuing and handling multiple wireless device response to a discovery probe. For example, an intermittent user interface screen may be displayed that lists each of the wireless devices available. The user is then able to select one of the listed wireless de vices for initiating a communication connection. The user interface of the wearable device is then dynamically updated to 
receiving, by the wearable device, selection of one of the plurality of notifications; detecting, by the wearable device, the wearable device input from a user while the selected notification from the plurality of notifications is displayed on the display device of the wearable device (¶¶0047-0048, "Process 600 starts at block 602, where a user is presented with a dynamically generated user interface on the wearable device of content obtained from a wireless device. The dynamically generated user interface may be a result of an event on the wireless device (e.g., call received), or an established connection between devices (e.g., continually monitoring a heart rate). Processing continues at decision block 604...At decision block a determination is made as to whether a user a selected an interaction with the wireless device from the wearable device. For example, when the user interface presented on a watch corresponds to an incoming call, the user may select to place the call on hold by pressing a selector button on the watch. If an interaction is made on the wearable device, processing advances to block 608. However, if not interaction is made, processing moves to decision block 606," discloses a user 
transmitting, by a processor of the wearable device, at least one instruction to the personal computing device, the at least one instruction configured to cause the personal computing device to perform the action in response to detection of the specified wearable device input (¶0048, "At decision block a determination is made as to whether a user a selected an interaction with the wireless device from the wearable device. For example, when the user interface presented on a watch corresponds to an incoming call, the user may select to place the call on hold by pressing a selector button on the watch."; ¶¶0050-0051, "At block 608, when a user has selected an interaction with the wearable device, the interaction is forwarded to the wireless device for execution. For example, a user may select to turn off a light switch. The selection is communicated to the wireless light switch by the wearable device in possession of the user. Once the interaction is forwarded, processing continues at block 610. At block 610, the user interface presented on the wearable device is updated to reflect the interaction by the user. For example, a user interface for a wireless light switch may read, "Light is ON. Turn OFF?". Once the user selects to turn off the light, the user interface changes, possibly to "Light is OFF. Turn ON?". Once the user interface is updated, processing continues to block 612 where process 600 ends, and the wearable device moves onto other processing. ").
Thompson does not explicitly disclose, but Proud teaches wherein the content is published online content, and the action is performed online (¶0017," in another embodiment of the present invention, a system is provided for using telemetry data and a wearable device that communicates with a social network. One or more sensors are coupled to a wearable device that has a unigue user ID configured to acguire at least one of a user's activities, behaviors and habit information. The wearable device in operation is in communication with a mobile device or computer that can be in communication with a social network. A telemetry system is in communication with the one or more sensors. The 
Thompson does not explicitly disclose, but Cain teaches:
the wearable device input specified using setting options displayed on the personal computing device that is connected to the wearable device (col. 10 line 28, "FIG. 9 provides an overview of the supplemental or more advanced content management process 73 that is available via a PC or other similar system. Options available for customization with this additional content may exceed those available with the content that is provided with and adjustable on the device itself... Each item of content will have its own unique set of customization elements 81. The user will select those aspects of the content that most appeal to him or her. For example, if a text image is part of the content, should it be scrolled across the screen or displayed in a complete block? Will the text image be displayed continuously, or will it cycle off and on, and if so, in what manner? Will a notification be made prior to the text image appearing, and if so, in what way? If a picture is to be displayed, how should the time be displayed? On demand only? Over the image shown? If a particular digital time display is chosen, what colors are desired and what shapes should be used to also mark the time ? If sounds or music are to be played, at what times and under what circumstances? The user will be able to address all relevant options for a given style of content.").
The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further 
It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all of the evidence at hand, that the claims are allowable over the prior art as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner’s Comment

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Reference A of the Notice of References Cited Thompson et al. (US 2006/0255963 A1) discloses a wearable electronic device configured to control and command a variety of wireless devices within its proximity. 
Reference B of the Notice of References Cited Proud (US 2013/0290427 A1) discloses communication data between a wearable device and an online social network. 
Reference C of the Notice of References Cited Cain (US 7,751,285 B1) discloses a user personalized device that retrieves and displays user customizable information based upon user-defined inputs. 
	Reference U of the Notice of References Cited “Sony Smartwatch 2 Review” disclose a smartwatch that can receive notifications, receive and transmit user inputs on the smartwatch, and control the camera on a user’s phone. 


Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY B SMITH whose telephone number is (571)272-0519.  The examiner can normally be reached on Monday - Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINDSEY B. SMITH
Examiner
Art Unit 3625

/LINDSEY B SMITH/Examiner, Art Unit 3625      

/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625